NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 5 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 SUREN AVAGYAN,                                     No.      14-73350

                   Petitioner,                      Agency No. A075-519-291

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Suren Avagyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Avagyan’s motion to reopen

as it was untimely and number-barred where he filed his motion more than ten

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Avagyan failed

to establish his motion fell within a regulatory exception to the time and number

limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v.

Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (explaining that the BIA can deny a

motion to reopen based on changed country conditions for failure to establish

prima facie eligibility for the relief sought). Avagyan’s contention that the BIA

applied an incorrect legal standard is not supported. Avagyan’s contention that

the BIA failed to consider his evidence is also not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73350